Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
August 24, 2009, by and among ALLIANCE ONE INTERNATIONAL, INC., a Virginia
corporation (the “Company”), INTABEX NETHERLANDS B.V., a company formed under
the laws of The Netherlands and a Subsidiary of the Company (the “Dutch
Borrower”; together with the Company, collectively the “Borrowers,” and
individually, a “Borrower”), ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation
(“Alliance AG”), the Lenders (as defined below) party hereto and DEUTSCHE BANK
TRUST COMPANY AMERICAS, as administrative agent (together with any successor
administrative agent, the “Administrative Agent”). Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrowers, Alliance AG, the lenders party thereto (the “Lenders”),
the Administrative Agent and others are parties to a Credit Agreement dated as
of July 2, 2009 (the “Credit Agreement”);

WHEREAS, the Company has requested that the Lenders approve certain amendments
to the Credit Agreement, in each case as herein provided, to, among other
things, permit the issuance by the Company of additional Senior Notes within 90
days after the First Amendment Effective Date (as defined below), in an
aggregate principal amount not to exceed $100,000,000; and

WHEREAS, the Lenders party hereto have consented to amend certain provisions of
the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed:

 

I. Amendments to the Credit Agreement.

1. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of August 24, 2009, by and among the Borrowers, Alliance AG, certain
Subsidiaries of the Company, the Lenders party thereto and the Administrative
Agent.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

2. The definition of “Applicable Percentage” appearing in Section 1.1 of the
Credit Agreement is hereby amended by (i) deleting the text “for the first
fiscal quarter ending at least six (6) months after the Effective Date” and
inserting in lieu thereof the text “for the fiscal quarter ending December 31,
2009” and (ii) deleting the text “in each case with respect to a fiscal



--------------------------------------------------------------------------------

quarter or fiscal year ending at least six (6) months after the Effective Date”
and inserting in lieu thereof the text “in each case with respect to a fiscal
quarter or fiscal year ending on or after December 31, 2009”.

3. The definition of “Consolidated Total Senior Debt” appearing in Section 1.1
of the Credit Agreement is hereby amended by inserting the text “the Existing
Senior Notes 2005,” immediately prior to the text “the Existing Senior Notes
2007”.

4. The definition of “Senior Notes” appearing in Section 1.1 of the Credit
Agreement is hereby restated in its entirety as follows:

“Senior Notes” shall mean, collectively, (i) the 10.00% initial Senior Notes due
2016 in an original principal amount of $570,000,000, issued by the Company
pursuant to the Senior Indenture, as such Senior Notes are in effect on the
Effective Date and as the same may be supplemented, amended, restated, extended,
renewed, replaced or otherwise modified from time to time in accordance with the
terms hereof and thereof, and (ii) up to an additional $100,000,000 of Senior
Notes due 2016 issued by the Company within 90 days after the First Amendment
Effective Date pursuant to the Senior Indenture, as such Senior Notes are in
effect on the issuance date thereof and as the same may be supplemented,
amended, restated, extended, renewed, replaced or otherwise modified from time
to time in accordance with the terms hereof and thereof.

5. Section 6.1(h) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(h) Indebtedness in respect of each of Existing Senior Notes 2007 in an
aggregate principal amount not to exceed the amount of such Indebtedness
outstanding on the Effective Date after giving effect to the Refinancing but in
no event shall the aggregate principal amount in respect of the Existing Senior
Notes 2007 exceed $30,640,000; Indebtedness in respect of the Senior Notes in an
aggregate principal amount not to exceed the aggregate of (x) $570,000,000 in
respect of the initial Senior Notes issued on the Effective Date and
(y) $100,000,000 in respect of the additional Senior Notes issued within 90 days
after the First Amendment Effective Date; and Indebtedness in respect of
Convertible Notes that are issued pursuant to the Convertible Notes Documents
within 15 days of the Effective Date in an aggregate principal amount not to
exceed $115,000,000, and, in each case (other than the Existing Senior Notes
2007), renewals, refinancings, restatements, replacements or extensions of the
foregoing in a principal amount not in excess of that outstanding as of the date
of such renewal, refinancing or extension (plus the amount of reasonable fees
and expenses relating thereto, including, without limitation, contractual or
market rate call or tender premiums) and on terms substantially similar to the
Senior Notes or the Convertible Notes, as the case may be, or no less favorable
in any material respect, or with respect to any subordination terms, in any
respect, to the Company or the Lenders;”.

 

-2-



--------------------------------------------------------------------------------

6. Schedule 1.1(b) of the Credit Agreement is hereby amended by deleting the
text “Alliance One Tobacco Argentina SA”.

7. Schedule 1.1(c) of the Credit Agreement is hereby amended by deleting the row
requiring that a separate Foreign Pledge Agreement be entered into in respect of
the Pledge Stock of Alliance One Tobacco Argentina SA.

8. Schedule 5.12 of the Credit Agreement is hereby amended by deleting paragraph
(f) thereof in its entirety and replacing it with the following new paragraph
(f):

“(f) as promptly as possible, but in any event within 60 days after the
Effective Date (or such later date as may be agreed upon by the Administrative
Agent in its sole discretion), the Borrowers shall take all actions as are
necessary to grant the Administrative Agent, for the benefit of the Secured
Parties, a valid and perfected security interest in the shares of Alliance One
Brasil Exportadora de Tabacos Ltda. pursuant to a Brazilian Pledge Agreement (or
similar agreement) by Intabex Netherlands B.V. and Alliance One International
Tabak B.V.”

 

II. Miscellaneous Provisions.

1. In order to induce the Administrative Agent and the Lenders to enter into
this First Amendment, the Borrowers hereby represent and warrants that (i) no
Default or Event of Default exists as of the First Amendment Effective Date (as
defined below), both immediately before and after giving effect to this First
Amendment on such date, (ii) all of the representations and warranties contained
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects on the First Amendment Effective Date, both immediately
before and after giving effect to this First Amendment on such date, with the
same effect as though such representations and warranties had been made on and
as of the First Amendment Effective Date or, to the extent such representations
and warranties expressly relate to an earlier date, on and as of such earlier
date, (iii) this First Amendment has been duly authorized by all necessary
action on the part of each Credit Party, has been duly executed and delivered by
each Credit Party and constitutes a legal, valid and binding obligation of each
Credit Party, enforceable against each of them in accordance with its terms,
except to the extent that the enforceability hereof may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(iv) the execution and delivery hereof by each Credit Party and the performance
and observance by each Credit Party of the provisions hereof do not violate or
conflict with (A) any organizational document of any Credit Party or (B) any
Requirement of Law applicable to such Credit Party or result in a breach of any
provision of or constitute a default under any Contractual Obligation of any
Credit Party.

2. The Credit Parties acknowledge and agree and hereby represent and warrant
that (x) the Credit Agreement (as modified hereby) and each other Credit
Document, and all Credit Party Obligations and Liens thereunder, are valid and
enforceable against the Credit Parties in every respect and all of the terms and
conditions thereof are legally binding upon the Credit Parties, in each case all
without offset, counterclaims or defenses of any kind and (y) the perfected
status and priority of each Lien and security interest created under any Credit
Document remains in full force and effect in accordance with the requirements of
the Credit

 

-3-



--------------------------------------------------------------------------------

Agreement and the other Credit Documents on a continuous basis, unimpaired,
uninterrupted and undischarged, in each case as of the First Amendment Effective
Date, both immediately before and immediately after giving effect to this First
Amendment on such date.

3. This First Amendment is limited precisely as written and shall not constitute
or be deemed to constitute a modification, acceptance or waiver of any other
provision of the Credit Agreement or any other Credit Document and shall not
prejudice any right or rights that the Administrative Agent or the Lenders may
have now or in the future under or in connection with the Credit Agreement or
any other Credit Document.

4. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Company and the Administrative Agent.

5. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

6. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) the Borrowers, Alliance AG, the Lenders constituting the Required Lenders
and the Administrative Agent shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036 Attention: Katharine Donaldson
(facsimile number: 212-354-8113 / e-mail address:kdonaldson@whitecase.com);
provided that, notwithstanding the foregoing, the amendment to the Credit
Agreement effected pursuant to Section I.2 hereof only shall become effective
when each of the Lenders shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036 Attention: Katharine Donaldson
(facsimile number: 212-354-8113 / e-mail address:kdonaldson@whitecase.com); and

(ii) the Borrower shall have paid to the Administrative Agent all fees, costs
and expenses (including, without limitation, legal fees and expenses of White
and Case LLP) payable to the Administrative Agent to the extent due under the
Credit Agreement.

Upon the occurrence of the First Amendment Effective Date, the amendment to the
Credit Agreement effected pursuant to Section I.3 hereof only shall be deemed to
have become effective as of July 2, 2009.

7. This First Amendment constitutes a “Credit Document” for purposes of the
Credit Agreement and the other Credit Documents. No provision of this First
Amendment may be amended, modified, waiver or supplemented, except as provided
in Section 9.1 of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

8. By executing and delivering a copy hereof (or the Guarantor Consent attached
hereto), each Credit Party hereby agrees that all Credit Party Obligations of
the Credit Parties shall be fully guaranteed pursuant to the Guarantees and
shall be fully secured pursuant to the Credit Documents, in each case in
accordance with the respective terms and provisions thereof and that this First
Amendment does not in any manner constitute a novation of any Credit Party
Obligations under any of the Credit Documents.

9. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.

[SIGNATURE PAGES TO FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first
written above.

 

COMPANY: ALLIANCE ONE INTERNATIONAL, INC. By:  

/s/ Joel Thomas

Name:   Joel Thomas Title:   Vice President & Treasurer By:  

/s/ B. Lynne Finney

Name:   B. Lynne Finney Title:   Assistant Treasurer DUTCH BORROWER: INTABEX
NETHERLANDS B.V. By:  

/s/ Pieter Michel van Drooge

Name:   Pieter Michel van Drooge Title:   Managing Director By:  

/s/ Elizabeth Louise Maria Bruinhof

Name:   Elizabeth Louise Maria Bruinhof Title:   Managing Director FOREIGN
GUARANTOR: ALLIANCE ONE INTERNATIONAL AG By:  

/s/ Joel Thomas

Name:   Joel Thomas Title:   Authorized Signor



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS

                                       
                                                          ,

as Administrative Agent, as Swingline Lender, as Issuing Lender and as a Lender
By:  

/s/ Scottye Lindsey

Name:   Scottye Lindsey Title:   Managing Director By:  

/s/ Erin Morrissey

Name:   Erin Morrissey Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT AgFirst Farm Credit Bank
By:  

/s/ John W. Burnside, Jr.

Name:   John W. Burnside, Jr. Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT Name of Institution:
Badgerland Financial, FLCA By:  

/s/ Kenneth H. Rue

Name:   Kenneth H. Rue Title:   VP—Loan Participations and Capital Markets



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT Name of Institution:
Cooperative Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch By:  

/s/ Theodore W. Cox

Name:   Theodore W. Cox Title:   Executive Director By:  

/s/ Brett Delfino

Name:   Brett Delfino Title:   Executive Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT Name of Institution: Credit
Suisse, Cayman Islands Branch By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Vice President By:  

/s/ Christopher Reo Day

Name:   Christopher Reo Day Title:   Associate



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT Name of Institution: Fortis
Bank SA/NV, New York Branch By:  

/s/ Michiel V.M. Van Der Voort

Name:   Michiel V.M. Van Der Voort Title:   Managing Director By:  

/s/ Christina Roberts

Name:   Christina Roberts Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

Name of Institution:

GOLDMAN SACHS BANK USA

By:  

/s/ Andrew Caditz

Name:   Andrew Caditz Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT ING Bank N.V. By:  

/s/ Diedrik Schut

Name:   Diedrik Schut Title:   VP By:  

/s/ Lars Vriens

Name:   Lars Vriens Title:   MD



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST REFERENCED ABOVE, AMONG ALLIANCE ONE INTERNATIONAL, INC., INTABEX
NETHERLANDS B.V., ALLIANCE ONE INTERNATIONAL AG, VARIOUS LENDERS AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT Name of Institution:
NATIXIS, NEW YORK BRANCH By:  

/s/ Alisa Trani

Name:   Alisa Trani Title:   Associate Director By:  

/s/ Stephen A. Jendras

Name:   Stephen A. Jendras Title:   Managing Director